DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 02/20/2020.


Information Disclosure Statement
The information disclosure statements filed 09/17/2020 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 02/20/2020 appears to be acceptable.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of U.S. Patent No.10605483 B2  discloses all the limitations of  claim 5 of the instant application, Claim 2 of U.S. Patent No.10605483 B2 discloses all the limitations of claims 5 and 6 of the instant application, claim 7 of U.S. Patent No.10605483 B2 discloses all the limitations of claim 15 of the instant application,  claim 4 of U.S. Patent No.10605483 B2 discloses all the limitations of claim 8 of the instant application, claim 5  of U.S. Patent No.10605483 B2 discloses all the limitations of claim 9 of the instant application, further claim 14 is rejected by U.S Publication number 2016/0230643 A1 to HONDA in view of U.S Publication number 2018/0119578 A1 to ZHOU and claim 1 of U.S. Patent No.10605483 B2 (See Rejection of claim 14 below).
The claims 5, 6, 15  and 14 are therefore rejected on the ground of non-statutory double patenting . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 11 of the U.S Patent number 10544753B2 teaches all the claimed limitations of claims 5, 6 and 15 of instant application barring a few minor changes in terminology for elements or insignificant variations in functional language of the claims that are identical between the two applications. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10, 11, 12, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Publication number 2016/0230643 A1 to HONDA (HONDA)

Re: Claim 1:
HONDA discloses:
A combined heating and power system comprising: 
an energy generation sub-system comprising:
a replaceable engine (See Fig.1: 10) connected to one or more generators (See Fig.1: ¶0023) and a turbo-generator (See Fig.1: 27), the energy sub-system operable to generate electricity (See Fig.1: ¶0021: via turbo-generator 27), heat (See Fig.1: 26) and exhaust gases (See Fig.1: 11), and provide energy to an energy storage sub-system (See Fig.1: ¶0021: the electric power generated by the electric power generator 27 is charged in a battery), and 
a vessel (See Fig.1: discloses radiator 3 which implicitly comprises a storage vessel) for storing liquid heated by the heat from the engine (See Fig.1: waste heat of  heated liquid via 18); 
an energy distribution sub-system comprising:
coils (See Fig.1:  coils as shown in heat exchanger 2 not labelled) operable to circulate heated coolant (See Fig.1:  via coil of heat exchanger 2, via 32, 29, 21 and 2, and coils as shown, not labelled) received from the energy generation sub-system (See Fig.1: subsystem 10, 29, 28, 27 and numerous elements as shown) , and,
fans (See Fig.1: ¶0012) operable to direct air over the coils (See Fig.1: ¶0012:  coils as shown not labelled) to heat the directed air (this is merely result of air extracting heat from heated liquid in vessel 3, the heated liquid is received from engine 10), and operable to distribute the heated air (See Fig.1: heated air is distributed to environment); and
an energy storage sub-system operable to receive and store the energy from the energy generation sub-system (See Fig.1: ¶0021: subsystem 10, 29, 28, 27, The electric power generated by the electric power generator 27 is charged in a battery (not shown) and serves as a power source).
Regarding claims 10 and 11, HONDA discloses all the limitations of claims 10 and 11.


Re: Claims 2 and 12:
HONDA discloses:
The system as in claim 1 and 11, and wherein the energy storage sub-system comprises a battery operable to discharge stored energy to the energy distribution sub-system (HONDA: See Fig.1: ¶0021: subsystem 10, 29, 28, 27, the electric power generated by the electric power generator 27 is charged in a battery (not shown) and serves as a power source of the vehicle 1) or to an electrical utility grid.

Re: Claim 7:
HONDA discloses:
The system as in claim 1, modified HONDA discloses all the limitations of claim 1, and further comprising an exhaust heat exchanger (HONDA: See Fig.1: heat exchanger 16) operable to transfer heat within the exhaust gases (HONDA: See Fig.1: 15) to the liquid (HONDA: See Fig.1: ¶0014: liquid exiting engine 1 and flowing via heat exchanger 16 to extract heat from exhaust gases and flow via conduit 19 to vessel 3) within the vessel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim (s) 3, 4, 13 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2016/0230643 A1 to HONDA (HONDA) as applied to claim 1 above, and further in view of U.S Publication number 2018/0119578 A1 to ZHOU (ZHOU).

Re: Claims 3 and 13:
HONDA discloses:
The system as in claim 1 and 11, modified HONDA discloses all the limitations of claim 1, modified HONDA is silent regarding:
wherein the turbo-generator is operable to receive the exhaust gases from the engine and convert the exhaust gases to electricity.
However ZHOU teaches:
wherein the turbo-generator is operable to receive the exhaust gases  from the engine (ZHOU: See Fig.1:  ¶0026: turbo-generator 84, 86 receives exhaust gases via flow path 80 from an engine 50) and convert the exhaust gases to electricity (ZHOU: See Fig.1: via generator 86), 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure HONDA to include the teachings of ZHOU to improve efficiency of the engine (ZHOU: ¶0004).

Re: Claim 4:
HONDA modified by ZHOU discloses:
The system as in claim 3, modified HONDA discloses all the limitations of claim 3, and wherein the turbo-generator is configured at a position between the engine and a catalytic converter (ZHOU: See Fig.1:  ¶0018:  turbo-generator is positioned between engine 50 and emission system 60 which may also include an emissions system, such as a catalytic converter, particulate filter, and the like) to protect the catalytic converter from extremely high temperatures emitted from the engine.

Claim (s) 14 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2016/0230643 A1 to HONDA (HONDA) in view of U.S Publication number 2018/0119578 A1 to ZHOU (ZHOU), as applied to  claim 13 above, and further in view of U.S Patent number 10605483B2 to POWELL et al. POWELL).

Re: Claim 14:
HONDA in view of ZHOU discloses:
The method as in claim 13, modified HONDA discloses further comprising positioning the turbo-generator at a position between the engine and a catalytic converter to protect the catalytic converter (ZHOU: See Fig.1:  ¶0018:  turbo-generator is positioned between engine 50 and emission system 60 which may also include an emissions system, such as a catalytic converter, particulate filter, and the like) from extremely high temperatures emitted from the engine, modified HONDA is silent regarding:
and embedding the catalytic converter in the vessel at a distance from the engine for optimizing the operation of the catalytic converter.
However Claim 1 of POWELL teaches:
and embedding the catalytic converter in the vessel at a distance from the engine for optimizing the operation of the catalytic converter.
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to embed catalytic converter in the vessel at a distance from the engine for optimizing the operation of the catalytic converter as explicitly taught by claim 1 to optimize the operation of the catalytic converter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
April 1, 2021